
	
		II
		Calendar No. 245
		110th CONGRESS
		1st Session
		S. 175
		[Report No. 110–111]
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 28, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for a feasibility study of alternatives to
		  augment the water supplies of the Central Oklahoma Master Conservancy District
		  and cities served by the District.
	
	
		1.Central Oklahoma Master
			 Conservatory District feasibility study
			(a)FindingsCongress finds that—
				(1)Thunderbird Lake,
			 located on Little River in central Oklahoma, was constructed in 1965 by the
			 Bureau of Reclamation for flood control, water supply, recreation, and fish and
			 wildlife purposes;
				(2)the available
			 yield of Thunderbird Lake is allocated to the Central Oklahoma Master
			 Conservatory District, which supplies municipal and industrial water supplies
			 to the cities of Norman, Midwest City, and Del City, Oklahoma; and
				(3)studies conducted
			 by the Bureau during fiscal year 2003 indicate that the District will require
			 additional water supplies to meet the future needs of the District, including
			 through—
					(A)the drilling of
			 additional wells;
					(B)the implementation
			 of a seasonal pool plan at Thunderbird Lake;
					(C)the construction
			 of terminal storage to hold wet-weather yield from Thunderbird Lake;
					(D)a reallocation of
			 water storage; and
					(E)the importation of
			 surplus water from sources outside the basin of Thunderbird Lake.
					(b)StudyNot
			 later than 1 year after the date of enactment of this Act, the Commissioner of
			 the Bureau of Reclamation shall conduct a feasibility study of alternatives to
			 augment the water supplies of the Central Oklahoma Master Conservatory District
			 and cities served by the District, including recommendations of the
			 Commissioner, if any.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Commissioner of the Bureau of Reclamation $300,000 to conduct the study under
			 subsection (b).
			
	
		1.Central Oklahoma Master
			 Conservatory District feasibility study
			(a)Study
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary of the Interior, acting through the Commissioner of
			 Reclamation (referred to in this section as the Secretary),
			 shall—
					(A)conduct a feasibility
			 study of alternatives to augment the water supplies of—
						(i)the Central Oklahoma
			 Master Conservatory District (referred to in this section as the
			 District); and
						(ii)cities served by the
			 District;
						(2)InclusionsThe
			 study under paragraph (1) shall include recommendations of the Secretary, if
			 any, relating to the alternatives studied.
				(b)Cost-sharing
			 requirement
				(1)In
			 generalThe Federal share of the total costs of the study under
			 subsection (a) shall not exceed 50 percent.
				(2)Form of non-Federal
			 shareThe non-Federal share required under paragraph (1) may be
			 in the form of any in-kind services that the Secretary determines would
			 contribute substantially toward the conduct and completion of the study.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to conduct the study under subsection (a) $900,000.
			
	
		June 28, 2007
		Reported with an amendment
	
